DETAILED ACTION
This is a first office action in response to application no. 17/368,096 filed on July 6, 2021 in which claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent no. 11,089,282 to Taylor.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of the instant application and claims 1-14 of U.S. Patent no. 11,089,282 are drawn to the same invention.  A close look at the instant application will show that representative independent claim 1 of the instant application calls for rendering a frame of 3D image data; analyzing the frame of 3D image data to generate depth data; using the depth data to segment the 3D image data into: i) at least one near frame of two dimensional ("2D") image data corresponding to a near depth, and ii) at least one far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view; and displaying the near and far frames at the near and far depths respectively, wherein the near depth corresponds to about 1.96 diopters and the far depth corresponds to about 0.67 diopters, and wherein the near and far frames are displayed simultaneously.
Claim 1 of Patent no. 11,089,282 calls for similar limitations.  In fact, independent claim 1 of the cited Patent no. 11,089,282 calls for rendering a frame of 3D image data; analyzing the frame of 3D image data to generate depth data; using the depth data to segment the 3D image data into: i) at least one near frame of two dimensional (“2D”) image data corresponding to a near depth, and ii) at least one far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view; displaying the near and far frames at the near and far depths respectively, wherein the near and far frames are displayed simultaneously, wherein using the depth data to segment the 3D image data into the near and far of frames of 2D image data comprises: identifying a near only set of virtual objects/pixels having respective depths in a near depth range; identifying a far only set of virtual objects/pixels having respective depths in a far depth range; and identifying a near and far overlap set of virtual objects/pixels having respective depths in a middle depth range.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Patent Application no. 2014/0049536) in view of Nam et al. (US Patent Application no. 2010/0118127), and further in view of Rehse et al. (US Patent no. 5754270).

Regarding claim 1, Neuman discloses a method for displaying a three dimensional ("3D") image in a blended mode (See Neuman’s Abstract and [0015]), comprising: rendering a frame of 3D image data (See Neuman [0008] and [0014]); analyzing the frame of 3D image data to generate depth data (See Neuman [0030]).
It is noted that although Neuman discloses using the depth data to segment the 3D image data (See Neuman [0014]), it is silent about segmenting into: i) at least one near frame of two dimensional ("2D") image data corresponding to a near depth, and ii) at least one far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view; and displaying the near and far frames at the near and far depths respectively, wherein the near and far frames are displayed simultaneously.
	However, Nam teaches segmenting the 3D image into: i) at least one near frame of two dimensional ("2D") image data corresponding to a near depth (See Nam Fig. 6 segmenting step 620 with near depth image in step 630), and ii) at least one far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view (See Nam Fig. 6, segmenting step 620 and far sighted image of step S640 along with paragraphs [0051]-[0053]); and displaying the near and far frames at the near and far depths respectively, wherein the near and far frames are displayed simultaneously (See Nam Fig. 6, image weaving of step 650 being display in step 660 and [0054] and Fig. 7 at step s760 and [0058] and Fig. 8, display 850).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Neuman’s image blending to incorporate Nam’s steps of segmenting into: i) at least one near frame of two dimensional ("2D") image data corresponding to a near depth, and ii) at least one far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view; and displaying the near and far frames at the near and far depths respectively, wherein the near and far frames are displayed simultaneously.  The motivation for performing such a modification in Neuman is to overcome limits found in 3D display technology thereby preventing blurring or overlapping in order to enhance the image quality.
It is noted that the combination of Neuman and Nam is silent about near and far depth measurements to correspond to about 1.96 diopters and 0.67 diopters as claimed.
	However, Rehse teaches a vision system wherein the near and far depth measurement correspond to about 1.96 and 0.67 diopters (See Rehse col. 5, lines 25-50).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Neuman and Nam to incorporate the teachings of Rehse wherein the depth measurements for the near and far depths correspond to about 1.96 diopters and 0.67 diopters.  The motivation for performing such a modification in the combination of Neuman and Nam is to provide a continuous vision from distance to near and everything in between.
As per claim 2, the combination of Neuman and Nam further teaches depth segmentation data, stereo color pair data, and real world mesh data (See Neuman [0009]-[0011], [0065]).

As per claim 3, the combination of Neuman and Nam further teaches generating a disparity map from the frame of 3D image data, and re-projecting the frame of 3D image data (See Neuman [0068] and [0076]).

7.	Claims 7-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Patent Application no. 2014/0049536) in view of Gabara (US Patent Application Publication no. 2014/0375772), and further in view of Nam (US Patent Application Publication no. 2010/0118127).

As per claim 7, Neuman discloses a method for displaying a three dimensional ("3D") image in a blended mode (See Neuman’s Abstract and [0015]), comprising: rendering a frame of 3D image data (See Neuman [0008] and [0014]); analyzing the frame of 3D image data to generate depth data (See Neuman [0030]); using the depth data to segment the 3D image data into a plurality of frames of two dimensional ("2D") image data (See Neuman [0014]); and displaying the plurality of frames (See Neuman [0029] and [0044]). 
	It is noted that Neuman is silent about wherein the plurality of frames comprises: a left near frame of 2D image data corresponding to a near depth; a left far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view; a right near frame of 2D image data corresponding to the near depth; and a right far frame of 2D image data corresponding to the far depth, wherein the left near frame and the left far frame are displayed simultaneously, and wherein the right near frame and the right far frame are displayed simultaneously.
	However, Gabara teaches a method for displaying a three dimensional comprising : a left near frame of 2D image data corresponding to a near depth (See [0126], page 14, lines 14-27); a left far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view; a right near frame of 2D image data corresponding to the near depth (See [0126], page 14, lines 14-27); and a right far frame of 2D image data corresponding to the far depth, (See Gabara [0126]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Neuman to incorporate the teachings of Garaba wherein the displaying method comprises a left near frame of 2D image data corresponding to a near depth; a left far frame of 2D image data corresponding to a far depth that is farther than the near depth from a point of view; a right near frame of 2D image data corresponding to the near depth; and a right far frame of 2D image data corresponding to the far depth.  The motivation for performing such a modification in Neuman is to adjust the left and right eye base on an appropriate depth cueing.
It is also noted that the combination of Neuman and Gabara is silent about displaying a three-dimensional image wherein the left near frame and the left far frame are displayed simultaneously, and wherein the right near frame and the right far frame are displayed simultaneously.
However, Nam teaches a method for displaying a three-dimensional image wherein the left near frame and the left far frame are displayed simultaneously, and wherein the right near frame and the right far frame are displayed simultaneously (See Nam Fig. 6, image weaving of step 650 being display in step 660 and [0054] and Fig. 7 at step s760 and [0058] and Fig. 8, display 850).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Neuman and Gabara to incorporate Nam’s teachings to display a three-dimensional image wherein the left near frame and the left far frame are displayed simultaneously, and wherein the right near frame and the right far frame are displayed simultaneously.  The motivation for performing such a modification in the combination of Neuman and Gabara is to overcome limits found in 3D display technology thereby preventing blurring or overlapping in order to enhance the image quality.

As per claim 8, the combination of Neuman, Garaba and Nam further teaches wherein the left near frame and left far frame are displayed to the left eye of the user (See Garaba [0023] and Fig. 22).

As per claim 9, the combination of Neuman, Garaba and Nam further teaches wherein the right near frame and right far frame are displayed to the right eye of the user (See Garaba [0023] and Fig. 22).

As per claim 10, the combination of Neuman, Garaba and Nam further teaches wherein the left near eye and the right near frame are displayed to a user at a first depth from the user (See [0023]).

As per claim 11, the combination of Neuman, Garaba and Nam further teaches wherein the left far frame and the right far frame are displayed to the user at a second depth from the user, the second depth being greater than the first depth (See Gabara [0022]-[0024]).

As per claim 13, the combination of Neuman, Garaba and Nam further teaches wherein when the left near frame, the left far frame, the right near frame, and the right far frame are displayed to a user, the user perceives a 3D image (See Gabara [0022]-[0024]).

As per claim 14, the combination of Neuman, Garaba and Nam further wherein the 3D image corresponds to the frame of 3D image data (See Neuman [0014]).

8.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Patent Application no. 2014/0049536) in view of Gabara (US Patent Application Publication no. 2014/0375772), and Nam (US Patent Application Publication no. 2010/0118127), and further in view of Rehse et al. (US Patent no. 5754270).

Regarding claim 12, it is noted that the combination of Neuman, Gabara and Nam is silent about near and far depth measurements to correspond to about 1.96 diopters and 0.67 diopters as claimed.
	However, Rehse teaches a vision system wherein the near and far depth measurement correspond to about 1.96 and 0.67 diopters (See Rehse col. 5, lines 25-50).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Neuman, Gabara and Nam to incorporate the teachings of Rehse wherein the depth measurements for the near and far depths correspond to about 1.96 diopters and 0.67 diopters.  The motivation for performing such a modification in the combination of Neuman, Gabara and Nam is to provide a continuous vision from distance to near and everything in between.

9.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to teach or suggest identifying a near only set of virtual objects/pixels having respective depths in a near depth range; identifying a far only set of virtual objects/pixels having respective depths in a far depth range; and identifying a near and far overlap set of virtual objects/pixels having respective depths in a middle depth range in addition to the limitations of independent claim 1.
The prior art further fails to teach or suggest adding the near only set of virtual objects/pixels to the near frame of 2D image data; adding the far only set of virtual objects/pixels to the far frame of 2D image data; performing a blending analysis on the near and far overlap set of virtual objects/pixels to identify a near overlap set of virtual objects/pixels and a far overlap set of virtual objects/pixels; adding the near overlap set of virtual objects/pixels to the near frame of 2D image data; and adding the far overlap set of virtual objects/pixels to the far frame of 2D image data.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tech et al. (US Patent Application no. 2014/0313290) teaches CONCEPT FOR DETERMINING A MEASURE FOR A DISTORTION CHANGE IN A SYNTHESIZED VIEW DUE TO DEPTH MAP MODIFICATIONS.

Blumenthal et al. (US Patent Application Publication no. 2010/0156897) teaches System and Method For Adaptive Scalable Dynamic Conversion, Quality and Processing Optimization, Enhancement, Correction, Mastering, And Other Advantageous Processing of Three Dimensional Media Content.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424